IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,925-01


                            EX PARTE JOSEPH WEBER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-13-904090-A IN THE 331ST DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

“super” aggravated sexual assault of a child, one count of continuous sexual abuse of a child, and

two counts of indecency with a child. He was sentenced to imprisonment for three terms of seventy

years and two terms of ten years.

        Applicant contends that trial counsel failed to file a notice of appeal. On October 14, 2015,

we remanded this application and directed the trial court to order trial counsel to respond. On
                                                                                                           2

remand, the trial court made findings of fact and recommended that we grant Applicant an out-of-

time appeal. Nothing in the supplemental record indicates, however, that counsel responded or was

given the opportunity to respond. Before being found ineffective, trial counsel should ordinarily be

given an opportunity to explain his conduct. Rylander v. State, 101 S.W.3d 107,111 (Tex. Crim.

App. 2003).

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07,

§ 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make further findings of fact and conclusions of law as to whether

Applicant was denied his right to a meaningful appeal because trial counsel failed to file a notice of

appeal. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: November 18, 2015
Do not publish